Case 6:21-cv-00439 Document 1 Filed 04/30/21 Page 1 of 18




              Exhibit 1
                Case 6:21-cv-00439 Document 1 Filed 04/30/21 Page 2 of 18

                                                                                                                                                                  USOO6346795B2

(12) United States Patent                                                                                               (10) Patent No.:     US 6,346,795 B2
       Haraguchi et al.                                                                                                 (45) Date of Patent:     Feb. 12, 2002

(54) DISCHARGE CONTROL CIRCUIT OF                                                                                           6,052,016 A * 4/2000 Sugiura et al. ............. 327/393
         BATTERIES                                                                                                          6,111,388 A                                    8/2000 Mukainakano .............. 320/134
                                                                                                                                            FOREIGN PATENT DOCUMENTS
(75) Inventors: Akira Haraguchi; Takashi
                Matsumoto, both of Kasugai (JP)                                                                   JP                              A-5-236677                                      9/1993
                                                                                                                  JP                              A-9-215213                                      5/1997
(73) Assignee: Fujitsu Limited, Kawasaki (JP)                                                                     * cited by examiner
(*) Notice: Subject to any disclaimer, the term of this                                                           Primary Examiner-Gregory Toatley
                          patent is extended or adjusted under 35                                                 (74) Attorney, Agent, or Firm-Arent Fox Kintner Plotkin
                          U.S.C. 154(b) by 0 days.                                                                & Kahn, PLLC
(21) Appl. No.: 09/769,344                                                                                        (57)                                                         ABSTRACT
(22) Filed:     Jan. 26, 2001                                                                                     A discharge control circuit that Securely prevents an over
                                                                                                                  discharge of a battery. The control circuit includes a dis
(30)      Foreign Application Priority Data                                                                       charge control Switch connected to the battery for cutting off
  Feb. 29, 2000          (JP) ........................................... 12-053507                               a discharge current of the battery in response to a discharge
                                                                                                                  Stop signal. A control circuit is connected to the battery and
(51) Int. Cl." .................................................. H02D 7700                                       the discharge control Switch generates the discharge Stop
(52) U.S. Cl. ....................................................... 320/136                                     Signal for deactivating the discharge control Switch when a
(58) Field of Search ................................. 320/135,136,                                               Voltage of at least one cell reaches a lower limit. The control
                                                  320/131, 155, 157, 158, 159                                     circuit includes a Switch holding circuit for continuously
                                                                                                                  Supplying the discharge Stop signal to the discharge control
(56)                           References Cited                                                                   Switch for a predetermined time after the discharge Stop
                   U.S. PATENT DOCUMENTS
                                                                                                                  Signal is generated regardless of the cell Voltage.
       5,914,586 A * 6/1999 Fujita et al. ................ 320/136                                                                                13 Claims, 10 Drawing Sheets




                 ...   - - - - - - - - - - - - - - - - - - - - - - as as - - - - - - - - - - - - - - - - - - -




                                                                                                          BiaS
                                                                  214, 215                       Generating
                                                                                                      Circuit
                                                                                                            - -   - - - - - -- - - --   -   - -   -   -   -   -   --   -   -   - -   --   a




                                                                                                                                                                                              Y
                                                                                                                                                                                                  2 1. 4
     Case 6:21-cv-00439 Document 1 Filed 04/30/21 Page 3 of 18


U.S. Patent      Feb. 12, 2002    Sheet 1 of 10        US 6,346,795 B2
Case 6:21-cv-00439 Document 1 Filed 04/30/21 Page 4 of 18
     Case 6:21-cv-00439 Document 1 Filed 04/30/21 Page 5 of 18


U.S. Patent            Feb. 12, 2002                  Sheet 3 of 10                   US 6,346,795 B2




                                                                                                ?
                                                                                                ??
                                                                                                |




                                                            +||No.n d 0|;A| -# -•+-;|-0pDl-
   (
   JW
   !
   JO
   Jd)
   ?
   º
   9
   6
   -!
   |      /\};   ||30% -…•| - >|…?-i.…!? -|,…!-~•#- -|uni                    -| #- +- |?N
     Case 6:21-cv-00439 Document 1 Filed 04/30/21 Page 6 of 18


U.S. Patent         Feb. 12, 2002   Sheet 4 of 10             US 6,346,795 B2




              002
              7
              º



                                               U|0?MS # # #
                                                    DIDH
                                                    ?
                                                    U



                                                                      08




                                                     ÁJ3498
     Case 6:21-cv-00439 Document 1 Filed 04/30/21 Page 7 of 18


U.S. Patent      Feb. 12, 2002    Sheet 5 of 10        US 6,346,795 B2
      Case 6:21-cv-00439 Document 1 Filed 04/30/21 Page 8 of 18


U.S. Patent                                                                             US 6,346,795 B2




 -!
 |
 6
 ·
 9
                 |30A
              [[90
              [0,\
              )
              360
                     ?| Ë#- >|
                        #- |~<U}/\ .-U|}+/\-WÝ+#<!?.NÍ…EU|Z}/\ 3n?0C]|d>8[!609,|]\
                                                                                 0?A|
                                                                                                  |
                                                                                                  ?
                                                                                                  B?
Case 6:21-cv-00439 Document 1 Filed 04/30/21 Page 9 of 18
     Case 6:21-cv-00439 Document 1 Filed 04/30/21 Page 10 of 18


U.S. Patent         Feb. 12, 2002            Sheet 8 of 10                  US 6,346,795 B2




                                                                                            L
                                                                                            G?J?


                       =-•*-*•




                                                         - - - as 1 - - - - - - - - -   -




                         -=<!--•




              30A      •U|\/\
                         -•         -U|4B
                                      -••-
     Case 6:21-cv-00439 Document 1 Filed 04/30/21 Page 11 of 18


U.S. Patent                                            US 6,346,795 B2
     Case 6:21-cv-00439 Document 1 Filed 04/30/21 Page 12 of 18


U.S. Patent                                                              US 6,346,795 B2




                                    as an   an as are r -   - -- - - -
            Case 6:21-cv-00439 Document 1 Filed 04/30/21 Page 13 of 18


                                                     US 6,346,795 B2
                               1                                                                     2
        DISCHARGE CONTROL CIRCUIT OF                                    current source 10 flows through the transistor Tr1 as a drain
                 BATTERIES                                              current. When the transistor Tr1 is turned off, the current I1
                                                                        charges the capacitor 5, and the Voltage of the node N1
          BACKGROUND OF THE INVENTION                                   increases accordingly.
   The present invention relates to a discharge control circuit           The node N1 is connected to the set terminal S of a latch
for a battery, and more particularly, to a discharge control            circuit 11. When the voltage of the node N1 is at the H-level,
circuit that prevents an over-discharge of a battery incorpo            the output terminal Q of the latch circuit 11 delivers the latch
rated in a portable electric device.                                    output signal Dout at the H-level.
   In recent years, many portable electronic devices have                  The reset terminal R of the latch circuit 11 is supplied with
employed lithium ion batteries, and extending the life of               the output signal from the AND gate 9a. When output signal
Such battery will require Securely preventing an over                   of the AND gate 9a is at the H-level, the latch output signal
discharge of the battery.                                               Dout goes low. When an H-level signal is supplied to the set
   FIG. 1 is a Schematic diagram of a conventional discharge            terminal S and to the reset terminal R, the latch circuit 11
control circuit 100. Abattery 1 that provides a power supply       15
                                                                        outputs the L-level latch output Signal Dout.
for a portable electric device includes a lithium ion battery              The latch output signal Dout is Supplied to the Second
in which three cells 2a, 2b, 2c are connected in Series.                input terminal of the OR gate 8a, an inverter circuit 12a, and
  The discharge control circuit 100 controls a discharge                the gate of the discharge control Switch 4. When the latch
current flowing in a portable electric device from the battery          output Signal Dout is at the L-level, the discharge control
1. The control circuit 100 includes a control circuit 3, a              Switch 4 is turned on, and an output voltage Voc, which is
discharge control Switch 4 connected to the control circuit 3,          Substantially equal to the battery Supply Voltage Vcc, and a
and a capacitor 5 connected to the control circuit 3. The               discharge current are Supplied to the load circuit from the
Switch 4 and the capacitor 5 are externally mounted.                    output terminal t1.
   The discharge control switch 4 is a P-channel MOS                       The output signal of the inverter circuit 12a is Supplied to
transistor. The positive terminal of the battery 1 is connected    25   the first input terminal of a NOR gate 7b, and the output
to an output terminal t1 via the discharge control Switch 4,            Voltage Voc of the output terminal t1 is Supplied to the
and the negative terminal thereof is connected to the GND               second input terminal of the NOR gate 7b. The output signal
terminal and an output terminal t2.                                     of the NOR gate 7b is supplied to the gate of a P-channel
                                                                        MOS transistor Tr2. The Source of the transistor Tr2 is
   When the discharge control Switch 4 is turned on, a power            Supplied with the Supply Voltage Vcc from the battery 1, and
Supply Voltage and a discharge current are Supplied to the              the drain of the transistor Tr2 is connected to a bias gener
portable electric device from the output terminals t1, t2.              ating circuit 13.
When the portable electric device is started to operate, a                When the voltage Voc at the output terminal t1 becomes
Supply Voltage Vcc, which depends on a power Supply                     higher than the threshold Nth of the NOR gate 7b, or when
circuit of the portable electric device, is Supplied between            the latch output signal Dout and output signal of the NOR
the output terminals t1, t2.                                       35
                                                                        gate 7b are at the L-level, the transistor Tr2 is turned on to
   The discharge control switch 4 is controlled by a control            Supply the bias generating circuit 13 with the Supply Voltage
Signal Dout from the control circuit 3. The negative termi              Vcc.
nals of comparators 6a, 6b, 6c of the control circuit 3 are                When supplied with the supply voltage Vcc, the bias
connected to the positive terminals of the cells 2a, 2b, 2c.       40   generating circuit 13 Supplies bias Voltages to the current
The positive terminals of the comparators 6a, 6b, 6c are                Source 10 and the comparators 6a-6c.
Supplied with a reference Voltage Vth that is higher by a                  The second input terminal of the AND gate 9a is supplied
Specific amount than the Voltages at the negative terminals             with the output voltage Voc. The AND gate 9a has the same
of the cells 2a, 2b, 2c.                                                threshold as the NOR gate 7b. The OR gate 8a, the transistor
   The reference voltage Vth is set at, for example, 2.8 V in      45   Tr1, the current source 10, the capacitor 5, and the AND gate
relation to the cell voltage Vce of 4.2 V when the cells 2a,            9a form a delay time setting circuit 14.
2b, 2c are fully charged.                                                  In the discharge control circuit 100, when each of the cell
   When the cell voltages Vce of the cells 2a-2c exceed 2.8             voltages Vce of the cells2a-2c of the battery 1 is higher than
V, the comparatorS 6a-6c generate L-level comparator out                the reference Voltage Vith, all of output signals of the
put signals. When the cell voltages Vce of the cells 2a-2c         50   comparator are at the L-level, and output signal of the NOR
are equal to or lower than 2.8 V, the comparatorS 6a-6c                 gate 7a is at the H-level. Accordingly, the output signal of
generate H-level comparator output Signals.                             the OR gate 8a is at the H-level, the transistor Tr1 is turned
   The comparator output signals are Supplied to a NOR gate             on, and the current I1 Supplied from the current source 10
7a, and the output signal of the NOR gate 7a is supplied to             flows through the transistor Tr1 as a drain current. As the
the first input terminal of an OR gate 8a and to the first input   55   result, the Voltage of the node N1 and the latch output Signal
terminal of an AND gate 9a. When all of the comparator                  Dout are at the L-level. The latch output signal Dout at the
output signals are at L-level, the output Signal of the NOR             L-level turns the discharge control Switch 4 on, which
gate 7a goes high. The comparatorS 6a-6c and the NOR gate               Supplies the load circuit with the power Supply Voltage Vcc
7a form a cell voltage detector 15.                                     from the battery 1 via the output terminal t1. At this time,
   The output Signal of the OR gate 8a is Supplied to the gate     60   Since the Voltage Voc at the output terminal t1 is at the
of an N-channel MOS transistor Tr1. The drain (node N1) of              H-level, both the input terminals of the AND gate 9a are
the NMOS transistor Tr1 is connected to the first terminal of           supplied with the H-level signals, and the H-level AND gate
the capacitor 5 and to a current Source 10 that Supplies a              9a output signal is Supplied to the reset terminal R of the
current I1. The second terminal of the capacitor 5 is con               latch circuit 11, which holds the latch output signal Dout at
nected to the GND.                                                 65   the L-level.
  When the transistor Tr1 is turned on by the OR gate 8a                  Since the NOR gate 7b is supplied with the H-level
with H-level output signal, the current I1 Supplied by the              voltage Voc and the H-level inverter circuit 12a output
            Case 6:21-cv-00439 Document 1 Filed 04/30/21 Page 14 of 18


                                                      US 6,346,795 B2
                               3                                                                      4
signal, the output signal of the NOR gate 7b is at the L-level,          involving this operation, cannot Securely prevent the over
the transistor Tr2 is turned on, and the bias generating circuit         discharge of the battery 1.
13 is supplied with the Supply voltage Vcc.                                          SUMMARY OF THE INVENTION
   As shown in FIG. 2, when at least one of the cell voltages               An object of the present invention is to provide a dis
Vce of the cells 2a-2c becomes lower than the reference                  charge control circuit that Securely prevents an over
Voltage Vith, at least one of the comparator output signals is           discharge of a battery.
at the H-level. Since the output signal of the NOR gate 7a                  In one aspect of the present invention a discharge control
is at the L-level accordingly, the input terminals of the OR             circuit is provided that controls discharge of a battery
gate 8a are Supplied with the L-level Signals, and the                   including at least one cell. The control circuit includes a
transistor Tr1 is turned off. Thus, the current Source 10                discharge control Switch, which is connected to the battery,
Supplies the current I1 to charge the capacitor 5, therefore             that cuts off a discharge current of the battery in response to
increasing the Voltage of the node N1 gradually.                         a discharge Stop signal. A control circuit is connected to the
   When the voltage of the node N1 reaches the threshold                 battery and the discharge control Switch to generate the
Lth of the set terminal S of the latch circuit 11 at a delay time        discharge Stop signal for deactivating the discharge control
                                                                    15   Switch when at least one cell Voltage reaches a lower limit.
Td after the transistor Tr1 is turned off, the latch output
Signal Dout is at the H-level, and the discharge control                 The control circuit includes a Switch holding circuit for
Switch 4 is turned off. In consequence, the output voltage               continuously Supplying the discharge Stop signal to the
Voc decreases. When the output voltage Voc is lower than                 discharge control Switch for a predetermined time after the
the threshold Nth of the NOR gate 7b, the NOR gate 7b                    discharge Stop signal is generated regardless of the cell
                                                                         Voltage.
output Signal is at the H-level, and the transistor Tr2 is turned           In another aspect of the present invention, a discharge
off, which disconnects the Supply of the power Supply Vcc                control circuit is provided for controlling discharge of a
to the bias generating circuit 13.                                       battery including at least one cell. The control circuit
   The H-level output Signal Dout brings the output signal of            includes a discharge control Switch, which is connected to
the OR gate 8a into an H-level to turn the transistor Tr1 on        25   the battery, that cuts off a discharge current of the battery in
again, and the potential at the node N1 decreases to the GND             response to a discharge Stop signal. A cell Voltage detecting
level. This operation completely cuts off the current Supply             circuit is connected to the battery to generate a cell Voltage
from the battery 1 to the load circuit and to the circuits in the        detection Signal when at least one cell Voltage reaches a
discharge control circuit, which prevents an over discharge              lower limit. A delay time Setting circuit is connected to the
of the battery 1.                                                        cell Voltage detecting circuit to generate the discharge Stop
   When the cell voltages Vce of the cells 2a-2c exceed the              Signal after a first predetermined time from the moment that
reference Voltage Vth of the comparatorS 6a-6c, the tran                 the cell Voltage detection signal is generated. A latch circuit
sistor Tr1 is turned on, and the voltage of the node N1 is at            is connected to the delay time Setting circuit to latch the
the L-level. At this time, since the output signal of the AND            discharge stop signal and Supply the discharge control
gate 9a is at the H-level, the latch output Signal Dout is at            Switch with the latched discharge Stop signal. The delay time
                                                                    35   Setting circuit includes a Switch holding circuit for invali
the L-level, the discharge control Switch 4 is turned on, the            dating the cell Voltage detection Signal in a Second prede
output Voltage Voc, which is Substantially equal to the power            termined time after the latched discharge Stop signal is
Supply Voltage Vcc, and the discharge current are Supplied               Supplied and continuously Supplying the latched discharge
to the load circuit from the battery 1 via the discharge control         Stop Signal in this time.
Switch 4.                                                           40      In another aspect of the present invention, a discharge
  However, in case that the load circuit connected between               control circuit is provided for controlling discharge of a
the output terminals t1, t2 includes a capacitance, it takes a           battery including at least one cell. The control circuit
predetermined time for the output Voltage Voc goes lower                 includes a discharge control Switch connected to the battery,
than the threshold Nth of the NOR gate 7b after the                      for cutting off a discharge current of the battery in response
discharge control Switch 4 is turned off, and the bias gen          45   to a discharge Stop signal. A cell Voltage detecting circuit is
erating circuit 13 is continuously Supplied with the power               connected to the battery to generate a cell Voltage detection
Supply Voltage Vcc during this time. This case has the                   Signal when at least one cell Voltage reaches a lower limit.
drawbacks as follows.                                                    A delay time Setting circuit is connected to the cell Voltage
   As shown in FIG. 3, when the discharge control Switch 4               detecting circuit to generate the discharge Stop signal after a
is turned off to cut off the discharge currents of the cells        50   first predetermined time from the moment that the cell
2a-2c, there is a possibility that the cell voltage Vce of the           Voltage detection signal is generated. A first latch circuit is
cells 2a-2c instantaneously rises to exceed the reference                connected to the delay time Setting circuit to latch the
voltage Vith. After the discharge control switch 4 is turned             discharge Stop signal and Supplies the discharge control
off, before the output voltage Voc goes lower than the                   Switch with the latched discharge Stop signal. A Second latch
threshold Nth of the NOR gate 7b and the AND gate 9a, if            55   circuit is connected to the first latch circuit to perform a Set
the cell voltage Vce exceeds the reference voltage Vith, all of          operation in response to the latched discharge control Signal
output signals of the comparator are at the L-level, output              and invalidate a reset operation of the first latch circuit for
signal of the NOR gate 7a is at the H-level, and output signal           a Second predetermined time after the latched discharge Stop
of the AND gate 9a is at the H-level, so that the latch output           Signal is Supplied.
Signal Dout returns to L-level, which turns the discharge           60      Other aspects and advantages of the invention will
control Switch 4 on, and therefore Starts the discharge                  become apparent from the following description, taken in
operation again. When the cell Voltage Vce goes lower than               conjunction with the accompanying drawings, illustrating by
the reference Voltage Vith, the discharge control Switch 4 is            way of example the principles of the invention.
turned off again, after the delay time Td. This operation is                   BRIEF DESCRIPTION OF THE DRAWINGS
repeated until it disappears that the cell Voltage Vce rises        65
higher than the reference voltage Vth immediately after the                 The invention, together with objects and advantages
Stop of discharge. Therefore, the conventional technique,                thereof, may best be understood by reference to the follow
             Case 6:21-cv-00439 Document 1 Filed 04/30/21 Page 15 of 18


                                                     US 6,346,795 B2
                              S                                                                        6
ing description of the presently preferred embodiments                  current I2 of the current Source 17 is higher than an output
together with the accompanying drawings in which:                       current I1 of the current source 10.
   FIG. 1 is a Schematic diagram of a conventional discharge               The output signal of the hysteresis buffer 16 is supplied to
control circuit of a battery;                                           the first input terminal of a NOR gate 7c, the set terminal S
                                                                   5    of the latch circuit 11, the gate of the transistor Tr3, and a
   FIG. 2 is a waveform diagram illustrating the operation of
the discharge control circuit of FIG. 1;                                NOR gate 207a of the cell voltage detecting circuit 215.
   FIG. 3 is a waveform diagram illustrating the operation of              The second input terminal of the NOR gate 7c is supplied
the discharge control circuit of FIG. 1;                                with the output signal of the NOR gate 207a via an inverter
   FIG. 4 is a Schematic block diagram of a discharge control           circuit 12b, and the third input terminal of the NOR gate 7c
circuit according to a first embodiment of the present                  is supplied with the output signal of a NOR gate 7b. The
invention;                                                              output signal of the NOR gate 7b is supplied with the first
                                                                        input terminal of the OR gate 8a of the delay time setting
   FIG. 5 is a Schematic circuit diagram of a discharge                 circuit 14.
control circuit according to a Second embodiment of the                   Next, the operation of the discharge control circuit 300
present invention;                                                 15
                                                                        will be described.
   FIG. 6 is a waveform diagram illustrating the operation of              When the discharge control circuit 300 starts to receive a
the discharge control circuit of FIG. 5;                                power Supply Voltage Vcc, and a Voltage higher than the
   FIG. 7 is a Schematic circuit diagram of a discharge                 threshold Nth of the NOR gate 7b is applied between output
control circuit of the third embodiment of FIG. 6;                      terminals t1, t2, the output signal of the NOR gate 7b is at
   FIG. 8 is a waveform diagram illustrating the operation of           L-level, the transistor Tr2 is turned on, and the Supply
the discharge control circuit of FIG. 6;                                Voltage Vcc is Supplied to the bias generating circuit 13. The
   FIG. 9 is a Schematic circuit diagram of a discharge                 bias generating circuit 13 Supplies the circuits of the dis
control circuit according to a fourth embodiment of the                 charge control circuit 300 with the bias voltages to activate
present invention; and                                             25   the discharge control circuit 300. At this time, the hysteresis
   FIG. 10 is a Schematic circuit diagram of a discharge                buffer 16 outputs the L-level output signal.
control circuit according to a fifth embodiment of the present             When the cell voltages Vce of the cells 2a-2c of the
invention.                                                              battery 1 are higher than the threshold Vth of the compara
                                                                        torS 6a-6c, the comparatorS 6a–6c generate L-level com
             DETAILED DESCRIPTION OF THE                                parator output Signals. Accordingly, all the input terminals of
               PREFERRED EMBODIMENTS                                    the NOR gate 207a are supplied with the L-level signals, the
                                                                        output signal of the NOR gate 207a is at H-level, and the
   In the drawings, like numerals are used for like elements            transistor Tr1 is turned on by the H-level output signal of the
throughout.                                                             OR gate 8a. Thus, the output current I1 of the current source
   As shown in FIG. 4, a discharge control circuit 200             35   10 flows through the transistor Tr1, the node N2 is main
according to a first embodiment of the present invention                tained substantially at the GND level, and the hysteresis
includes a discharge control Switch 4 and a control circuit             buffer 16 output signal is maintained at the L-level. At this
30. The discharge control Switch 4 cuts off a discharge                 time, the inverter circuit 12b outputs the L-level output
current of the battery 1 in response to a discharge Stop signal         Signal. Consequently, the output signal of the NOR gate 7c
Dout. The control circuit 30 Supplies a discharge Stop signal      40   is at the H-level, the latch output signal Dout is at the
Dout to the discharge control switch 4, which makes the                 L-level, and the discharge control Switch 4 is turned on. In
discharge control Switch 4 non-conductive when detecting                this State, when the Voltage Supply between the output
the lower limit of the cell voltage Vce of the battery 1. The           terminals t1, t2 is stopped, the discharge current is Supplied
control circuit 30 includes a Switch holding circuit M that             to the load circuit from the battery 1 via the output terminals
holds the output level of the discharge Stop Signal Dout for       45   t1, t2. At this time, the transistor Tr3 is turned off.
a predetermined time after outputting the discharge Stop                   As shown in FIG. 6, as the discharge from the battery 1
Signal Dout, regardless of variations of the cell Voltage Vce.          continues and at least one of the Voltages Vce of the cells
   As shown in FIG. 5, a discharge control circuit 300                  2a-2c goes lower than the threshold Vith, any one of the
according to a Second embodiment of the present invention               comparatorS 6a-6c outputs the H-level comparator output
is provided with a control circuit 203 including a delay time      50   signal, and the output signal of the NOR gate 207a is at the
Setting circuit 214 and a cell Voltage detecting circuit 215.           L-level. Accordingly, both the input terminals of the OR gate
The delay time Setting circuit 214 includes a hysteresis                8a are supplied with the L-level signals, and the OR gate 8a
buffer 16 having an input terminal connected to the drain               output signal is at the L-level to turn the transistor Tr1 off.
(node N2) of the transistor Tr1. The hysteresis buffer 16 is               When the transistor Tr1 is turned off, the output current I1
provided with hysteresis input characteristics, in which the       55   of the current Source 10 charges the capacitor 5, thus
first threshold Vth 1 applied when the input voltage rises is           gradually increasing the voltage of the node N2. When the
higher than the second threshold Vth2 applied when the                  voltage of the node N2 reaches the first threshold Vth 1 of the
input voltage falls.                                                    hysteresis buffer 16 after a predetermined time Td, the
   The hysteresis buffer 16 maintains the L-level output                output signal of the hysteresis buffer 16 is at the H-level, and
signal until the input voltage exceeds the first threshold Vth 1   60   the latch output signal Dout is at the H-level. In
when the input voltage rises. When the input voltage falls,             consequence, the discharge control Switch 4 is turned off to
the hysteresis buffer 16 maintains the H-level output signal            decrease the output Voltage Voc of the output terminal t1,
until the input Voltage goes lower than the Second threshold            and the output signal of the NOR gate 7c is at the L-level.
Vth2.                                                                     At this time, the transistorTr3 is turned on, and the current
  The node N2 is connected to the drain of an N-channel            65   I2 of the current source 17 flows through the transistor Tr3
MOS transistor Tr3 via a current Source 17. The Source of               from the node N2. Since the current I2 is higher than the
the transistor Tr3 is connected to the GND. An output                   current I1, the electric charges of the capacitor 5 are
              Case 6:21-cv-00439 Document 1 Filed 04/30/21 Page 16 of 18


                                                    US 6,346,795 B2
                              7                                                                      8
absorbed in the current source 17, whereby the voltage of the            The output signal Dout of the latch circuit 18 is supplied
node N2 gradually lowers. Before the voltage of the node N2           to the gate of the discharge control Switch 4, the inverter
lowers to the second threshold Vth2 of the hysteresis buffer          circuit 12a, and the set terminal S of the latch circuit 19.
16, when the output voltage Voc falls lower than the thresh             The reset terminal R of the latch circuit 19 is supplied
old Nth of the NOR gate 7b, both the input terminals of the           with the output signal of the NOR gate 7b, and the output
NOR gate 7b are supplied with the L-level signals, and the            Signal of the latch circuit 19 is Supplied to the Second input
output signal of the NOR gate 7bis at the H-level to turn the         terminal of the OR gate 8b and to the second input terminal
transistor Tr2 off, thereby deactivating the bias generating          of the AND gate 9b via an inverter circuit 12c.
circuit 13.                                                             Next, the operation of the discharge control circuit 400
   The H-level output signal of the NOR gate 7b brings the            will be described.
output signal of the OR gate 8a to H-level, which turns the             After the discharge control circuit 400 starts to receive a
transistor Tr1 on and lowers the voltage of the node N2 to            power Supply Voltage Vcc, if a Voltage between output
the GND level. As the result, the Supply of the bias voltages         terminals t1, t2 is lower than the threshold Nth of the NOR
from the bias generating circuit 13 is stopped, So that the           gate 7b and at the L-level, the NOR gate 7b output signal is
current consumption of the discharge control circuit 300 is      15
                                                                      at the H-level, the reset terminal of the latch circuit 19 is
reduced to Zero.                                                      Supplied with an H-level Signal, and the output signal of the
   After the discharge control switch 4 is turned off, the            latch circuit 19 is at the L-level.
output signal of the hysteresis buffer 16 is maintained at the           Next, when a voltage higher than the threshold Nth of the
H-level before output voltage Voc goes lower than the                 NOR gate 7b is applied between output terminals t1, t2, the
threshold Nth of the NOR gate 7b, even if the cell voltages           output signal of the NOR gate 7b is at the L-level, the
Vce of the cells 2a-2c of the battery 1 recover the threshold         transistor Tr2 is turned on, and the Supply Voltage Vcc is
Vth or higher. Accordingly, the output signals of the NOR             Supplied to the bias generating circuit 13. Thus, the bias
gate 207a and the OR gate 8a are maintained at the L-level.           generating circuit 13 Supplies the circuits of the discharge
Since the output signal of the NOR gate 7c is maintained at           control circuit 400 with the bias voltages to activate the
the L-level, the latch output Signal Dout is maintained at the   25
                                                                      discharge control circuit 400.
H-level. Thus, the discharge will not be resumed, although               In this state, when the cell voltages Vce of the cells 2a-2c
the cell voltage Vce recovers the threshold Vth or higher             are higher than the threshold Vth of the comparators 6a-6c,
immediately after the Stop of discharge.                              the comparatorS 6a-6c generate L-level comparator output
   The discharge control circuit 300 of the second embodi             Signals. Accordingly, all the input terminals of the NOR gate
ment has the following advantages.                                    7a are Supplied with the L-level Signals, the output signals
  (1) After discharging operation is stopped by turning the           of the NOR gate 7a and the OR gate 8a are at the H-level
discharge control Switch 4 off, the discharge control Switch          to turn the transistor Tr1 on. Thus, the output current I1 of
4 is securely maintained the off state, so that the over              the current source 10 flows through the transistor Tr1, and
discharge of the battery 1 can be Securely prevented before      35   the node N3 is maintained substantially at the GND level.
output voltage Voc goes lower than the threshold Nth of the           Accordingly, both the input terminals of the OR gate 8b are
NOR gate 7b, even if the cell voltage Vce recovers the                Supplied with the L-level Signals, and the output Signal of the
threshold Vth of the comparators 6a-6c or higher.                     OR gate 8b is at the L-level. Both the input terminals of the
  (2) After at least one of the cell voltages Vce of the cells        AND gate 9a are supplied with the H-level signals, and the
2a-2c becomes lower than the threshold Vth, discharging          40   output signal of the AND gate 9a is at the H-level. Thus,
operations are Securely stopped, So that the over discharge of        both the input terminals of the AND gate 9b are supplied
the battery 1 can be Securely prevented.                              with the H-level signals, and the output signal of the AND
  (3) After at least one of the cell voltages Vce of the cells        gate 9b is at the H-level.
2a-2c becomes lower than the threshold Vith, intermittent                The latch circuit 18 outputs the L-level latch output signal
discharging operations are prevented, So that malfunctions       45   in response to the L-level output signal of the OR gate 8b
of the load circuit (electric device) can be prevented.               and the H-level output signal of the AND gate 9b, and the
  (4) The time required for the voltage of the node N2                discharge control Switch 4 is turned on. In this State, when
lowering from the first threshold Vth 1 of the hysteresis             the Voltage Supply between the output terminals t1, t2 is
buffer 16 to the second threshold Vth2 is determined by the           Stopped, the discharge current is Supplied to the load circuit
voltage difference between the thresholds Vth 1, Vth2, the       50   from the battery 1 via the output terminals t1, t2.
currents of the current Sources I1, I2, and the capacitance of           As shown in FIG. 8, as the discharge from the battery 1
the capacitor 5. By Setting that time longer than the time for        continues and at least one of the cell Voltages Vce of the cells
the output voltage Voc becomes lower than the threshold Nth           2a-2c goes lower than the threshold Vith, any one of the
of the NOR gate 7b after the discharge control Switch 4 is            comparatorS 6a-6c outputs the H-level output Signal, the
turned off, the aforementioned advantages can be achieved.       55   output signal of the NOR gate 7a is at the L-level.
   As shown in FIG. 7, a control circuit 303 of a discharge              Accordingly, both the input terminals of the OR gate 8a
control circuit 400 according to a third embodiment of the            are Supplied with the L-level Signals, and the output signal
present invention includes latch circuits 18, 19, an OR gate          of the OR gate 8a is at the L-level to turn the transistor Tr1
8b, and an AND gate 9b.                                               off. At that time, the output signals of the AND gate 9a and
  The drain (node N3) of the transistor Tr1 is connected to      60   the AND gate 9b are at the L-level.
the first input terminal of the OR gate 8b, and the output               When the transistor Tr1 is turned off, the output current I1
signal of the OR gate 8b is supplied to the set terminal S of         of the current source 10 charges the capacitor 5, which
the latch circuit 18.                                                 gradually increases the voltage of the node N3. The output
   An output signal of AND gate 9a is supplied to the first           signal of the OR gate 8b is at the H-level when the voltage
input terminal of the AND gate 9b, and an output signal of       65   of the node N3 exceeds the threshold Rth of the OR gate 8b
the AND gate 9b is supplied to the reset terminal R of the            after a predetermined time Td from the moment of the
latch circuit 18.                                                     transistor Tr1 is turned off, and the output signal Dout of the
              Case 6:21-cv-00439 Document 1 Filed 04/30/21 Page 17 of 18


                                                     US 6,346,795 B2
                               9                                                                      10
latch circuit 18 is at the H-level. In consequence, the                    The power down signal PD is supplied to the third input
discharge control Switch 4 is turned off to decrease the                terminal of an OR gate 508b from the external device. When
output voltage Voc of the output terminal t1.                           an H-level power down signal PD is supplied from the
   Since the set terminal of the latch circuit 19 is supplied           external device, the output signal of the OR gate 508b and
with the H-level latch signal from the latch circuit 18, the            the output signal Dout of the latch circuit 18 are at the
output signal of the latch circuit 19 is at the H-level.                H-level. Accordingly, the discharge control Switch 4 is
Accordingly, the output signal of the OR gate 8b is main                turned off.
tained at the H-level.
                                                                          Further, the operations except for the forcible discharge
   When the output voltage Voc goes Lower than the thresh               Stop operation by the power down signal PD are the same as
old Nth of the NOR gate 7b, both the input terminals of the             in the third embodiment.
NOR gate 7b are supplied with the L-level signals, and the
output signal of the NOR gate 7bis at the H-level to turn the              In the discharge control circuit 600, supplying the H-level
transistor Tr2 off, thereby deactivating the bias generating            power down signal PD Stops the discharging operation
circuit 13.                                                             Swiftly. Further, the power down signal PD stops the dis
   The H-level output signal of the NOR gate 7b is supplied        15
                                                                        charging operation regardless of the output Voltage of the
to the reset terminal of the latch circuit 19, and the output           battery 1, and eliminates the current consumption of the
signal of the latch circuit 19 is reset at the L-level.                 discharge control circuit 600 itself. This is effective for the
Consequently, the bias generating circuit 13 Stops generating           long-term preservation of the battery 1.
the bias Voltages, whereby the current consumption of the                  It should be apparent to those skilled in the art that the
discharge control circuit 400 is reduced to zero.                       present invention may be embodied in many other specific
   As shown in FIG. 8, by the operation of the latch circuit            forms without departing from the Spirit or Scope of the
19, the output signal of the OR gate 8b is maintained at the            invention. Therefore, the present examples and embodi
H-level and the output signal of the AND gate 9b is                     ments are to be considered as illustrative and not restrictive
maintained at the L-level even if the cell voltage Vce                  and the invention is not to be limited to the details given
recovers the threshold Vth or higher after the discharge           25   herein, but may be modified within the Scope and equiva
control switch 4 is turned off before the output voltage Voc            lence of the appended claims.
goes lower than the threshold Nth of the NOR gate 7b.                     What is claimed is:
Accordingly, the output signal Dout of the latch circuit 18 is             1. A discharge control circuit for controlling discharge of
maintained at the H-level. Thus, the discharge is not be                a battery including at least one cell comprising:
resumed, although the cell Voltage Vce recovers the thresh                 a discharge control Switch connected to the battery for
old Vth or higher immediately after the stop of discharge.                    cutting off a discharge current of the battery in response
   As shown in FIG. 9, a control circuit 403 of a discharge                   to a discharge Stop signal; and
control circuit 500 according to a fourth embodiment of the                a control circuit connected to the battery and the discharge
present invention includes a delay time Setting circuit 414                   control Switch for generating -the discharge Stop signal
and a cell Voltage detecting circuit 415. The discharge            35         that deactivates the discharge control Switch when a
control circuit 500 stops the discharging operation forcibly                  Voltage of at least one cell reaches a lower limit,
in accordance with the instruction from an external device.
                                                                              wherein the control circuit includes a Switch holding
  A power down signal PD is supplied to a NOR gate 407a                       circuit for continuously Supplying the discharge Stop
of the cell voltage detecting circuit 415 from the external                   Signal to the discharge control Switch for a predeter
device. A P-channel MOS transistor TrA is connected in             40         mined time after the discharge Stop signal is generated.
parallel to the current Source 10, and the power down signal               2. The discharge control circuit according to claim 1,
PD is supplied to the gate of the transistor Travia an inverter         wherein the control circuit comprises:
circuit 12d
                                                                           a bias generating circuit for generating a bias Voltage, and
   When an H-level power down signal PD is supplied, the
output signal of the NOR gate 407a is at the L-level to turn       45
                                                                           a bias Voltage control circuit connected to the bias gen
the transistor Tr1 off, the voltage of the node N2 rises, and                 erating circuit for Stopping the bias generating circuit to
the output signal of the hysteresis buffer 16 is at the H-level.              generate the bias Voltage on the basis of the discharge
Accordingly, the output signal Dout of the latch circuit 11 is                Stop signal and an output Voltage of the discharge
at the H-level to turn the discharge control switch 4 off. At                 control Switch after cutting off the discharge current.
that time, the transistor TrA is turned on, and both the drain     50
                                                                           3. The discharge control circuit according to claim 1,
current of the transistor TrA and the current I1 Supplied from          wherein the control circuit generates the discharge Stop
the current Source 10 charge the capacitor 5. Accordingly,              Signal in response to a power down Signal.
the voltage of the node N2 rises quickly. Further, the                     4. A discharge control circuit for controlling discharge of
operations except for the forcible Stop operation by the                a battery including at least one cell comprising:
power down signal PD are the same as in the Second                 55      a discharge control Switch connected to the battery for
embodiment.                                                                   cutting off a discharge current of the battery in response
   In the discharge control circuit 500, Supplying the H-level                to a discharge Stop signal;
power down signal PD Stops the discharging operation                       a cell Voltage detecting circuit connected to the battery for
Swiftly. Further, the power down signal PD stops the dis                      generating a cell Voltage detection Signal when a Volt
charging operation regardless of the output Voltage of the         60         age of at least one cell reaches a lower limit;
battery 1, and eliminates the current consumption of the                   a delay time Setting circuit connected to the cell Voltage
discharge control circuit 500 itself. This is effective for the               detecting circuit for generating the discharge Stop Sig
long-term preservation of the battery 1.                                      nal after a first predetermined time from the moment
   As shown in FIG. 10, a control circuit 503 of a discharge                  that the cell Voltage detection signal is generated; and
control circuit 600 according to a fifth embodiment of the         65      a latch circuit connected to the delay time Setting circuit
present invention Stops the discharging operation forcibly in                 for latching the discharge Stop signal and Supplying the
accordance with the instruction from an external device.                      discharge control Switch with the latched discharge
            Case 6:21-cv-00439 Document 1 Filed 04/30/21 Page 18 of 18


                                                      US 6,346,795 B2
                               11                                                                       12
      Stop signal, wherein the delay time Setting circuit                   10. The discharge control circuit according to claim 9,
      includes a Switch holding circuit for invalidating the             wherein the delay time Setting circuit generates the dis
      cell Voltage detection signal for a Second predetermined           charge Stop signal in response to the power down signal,
      time after the latched discharge Stop Signal is Supplied           after a time shorter than the first predetermined time.
      and continuously Supplying the latched discharge Stop                 11. A discharge control circuit for controlling discharge of
      Signal for the Second predetermined time.                          a battery including at least one cell comprising:
   5. The discharge control circuit according to claim 4,                   a discharge control Switch connected to the battery for
wherein the delay time Setting circuit includes a charge                       cutting off a discharge current of the battery in response
circuit for generating a charged Voltage in response to the                    to a discharge Stop signal;
cell Voltage detection signal to perform a charging operation,              a cell Voltage detecting circuit connected to the battery for
and the Switch holding circuit includes:                                       generating a cell Voltage detection Signal when a Volt
   a hysteresis buffer connected to the charge circuit for                     age of at least one cell reaches a lower limit;
      generating the discharge Stop signal in accordance with               a delay time Setting circuit connected to the cell Voltage
      the charged Voltage, and                                                 detecting circuit for generating the discharge Stop Sig
                                                                    15         nal after a first predetermined time from the moment
   a discharge circuit connected to the hysteresis buffer for                  that the cell Voltage detection Signal is generated;
      decreasing the charged Voltage in response to the                     a first latch circuit connected to the delay time Setting
      discharge Stop signal.                                                   circuit for latching the discharge Stop signal and Sup
   6. The discharge control circuit according to claim 5,                      plying the discharge control Switch with the latched
wherein the hysteresis buffer has a first threshold applied                    discharge Stop signal; and
during the rising of the charged Voltage and a Second                      a Second latch circuit connected to the first latch circuit for
threshold applied during the falling of the charged Voltage,                  performing a set operation in response to the latched
and wherein the second threshold is lower than the first                      discharge control signal and invalidating a reset opera
threshold.                                                                    tion of the first latch circuit for a Second predetermined
   7. The discharge control circuit according to claim 6,           25        time after the latched discharge Stop signal is Supplied.
wherein the discharge Stop signal is Supplied to the cell                   12. The discharge control circuit according to claim 11,
Voltage detecting circuit as an invalid Signal for invalidating          wherein the control circuit comprises:
the cell Voltage detection Signal.                                         a bias generating circuit connected to the cell Voltage
   8. The discharge control circuit according to claim 4,                     detecting circuit and the delay time Setting circuit for
wherein the control circuit comprises:                                        generating a bias Voltage Supplied to the cell Voltage
   a bias generating circuit connected to the cell Voltage                    detecting circuit and the delay time Setting circuit, and
      detecting circuit and the delay time Setting circuit for             a bias Voltage control circuit connected to the bias gen
      generating a bias Voltage Supplied to the cell Voltage                  erating circuit for stopping the bias generating circuit to
      detecting circuit and the delay time Setting circuit; and               generate the bias Voltage on the basis of the discharge
   a bias Voltage control circuit connected to the bias gen         35        Stop signal and an output Voltage of the discharge
      erating circuit for Stopping the bias generating circuit to             control Switch after cutting off the discharge current.
      generate the bias Voltage on the basis of the discharge               13. The discharge control circuit according to claim 11,
      Stop signal and an output Voltage of the discharge                 wherein the first latch circuit Supplies the discharge control
      control Switch after cutting off the discharge current.            Switch with the latched discharge Stop Signal in response to
   9. The discharge control circuit according to claim 4,           40   a power down signal.
wherein the cell Voltage detecting circuit generates the cell
Voltage detection signal in response to a power down signal.
